IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-85,144-02



                    EX PARTE BRADY ALAN DANIEL, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 3029-A IN THE 35TH DISTRICT COURT
                          FROM MILLS COUNTY

       YEARY, J., filed a concurring opinion in which K EASLER, and H ERVEY, JJ.,
joined.

                                CONCURRING OPINION

       Adhering to the views expressed in my concurring opinion in Ex parte Pointer, ___

S.W.3d ___, Nos. WR-84,786-01 & WR-84,786-02 (Tex. Crim. App. del. June 8, 2016), I

join in the Court’s disposition of this case.




FILED: June 29, 2016
DO NOT PUBLISH